Case 2:19-cv-00183-JRG Document 14 Filed 05/30/19 Page 1 of 2 PageID #: 50




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

VISTA PEAK VENTURES, LLC,                             §
                                                      §
         Plaintiff,                                   §
                                                      § JURY TRIAL DEMANDED
V.                                                    §
                                                      §
 GIANTPLUS TECHNOLOGY CO., LTD.                       §    CIVIL ACTION NOS. 2:19-CV-00183,
                                                      §                       2:19-CV-00184,
          Defendant.                                  §                           2:19-CV-00185,
                                                      §                           2:19-CV-00187

         AFFIDAVIT OF DANIEL F. OLEJKO IN SUPPORT OF REQUEST FOR
                 CLERK TO SERVE GIANTPLUS TECHNOLOGY O„ LTD,
       Daniel F. Olejko being duly sworn according to law, deposes and says as follows:

            1. Bragalone Conroy PC and Ward, Smith, & Hill, PLLC represent Plaintiff Vista
                 Peak Ventures, LLC, in the above cases and have requested that the Clerk of
                 Court serve Defendant GiantPlus Technology Co., Ltd. with process ursuant to
                 Federal Rules of Civil Procedure 4(f)(2)(C)(ii) and 4(h)(2).

            2. After a review of the relevant case law and the Department of State s website,
                www.t avel.state.gov. I have concluded that a Taiwanese entity may be served
                with process by mail.

            3. The foregoing statements are true to the best of my knowledge, information, and
                belief and are made subject to the penalty of pe j ry.




                                                          Daniel F. Olejko
State of Texas
County of Dallas

Swo to and subscribed before me by Daniel F. Olejko on this i day of May, 2019.




(SEAL)                             ¦ Expires
                                   3TY ID K
                                                                 Notary Public’s Signature



                                                  1
Case 2:19-cv-00183-JRG Document 14 Filed 05/30/19 Page 2 of 2 PageID #: 51




Writers Direct Dial; 214-785-6675
Writers Email: dolejko@bcpc-law.com                                           BRAGA LONE CON ROY pc




                                                May 30, 2019


VIA HAND DELIVERY

Clerk, United States District Court
       Eastern District of Texas
Sam B. Hall Jr. Federal Building and United States Courthouse
100 East Houston Street Room 125
Marshall, Texas 75670

         Re: Vista Peak Ventures, LLC v. Gia tPlus Technology Co., Ltd., U.S. District Court,
                Eastern District of Texas, C.A. No. 2:19-cv-00183, 2:19-cv-00184, 2:19-cv-00185,
                   and 2:19-cv-00187

       We represent Plaintiffs in the above-reference cases and respectfully request your assistance
with serving the foreign defendant, GiantPlus Technology Co., Ltd., with process in accordance
with Federal Rule of Civil Procedure 4(f)(2)(C)(ii), which applies to foreign corporations pursuant
Rule 4(h)(2). I have enclosed an Affidavit of Daniel F. Olejko in support of our request for
assistance with service.

       We respectfully request that you serve GiantPlus Technology Co., Ltd. with a copy of the
enclosed Complaints and Summons by mail in the pre-addressed envelope provided. The mailing
should be addressed as follows:

                                       GiantPlus Technology Co., Ltd.
                          15 Industrial Rd. Toufen, Miao-Li Hsien, Taiwan, R.O.C.

      Please let us know the amount of the postage and any related fees, and we will promptly
pre-pay any such fees by check. We appreciate your assistance and are available at your
convenience should you have any questions.



                                                   Sincerely,




                                                   Daniel F. Olejko




Chase Tower 2200 Ross Avenue Suite 4500W Dai   exas 75201-7924 P 214.78S.6670 F 21 ./85.6680 wvvw.bcpc4aw.com
